DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-26-22 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 05-26-22.
Claims 1 and 13 amended.
Claim 8 is canceled.

Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups I and II, as set forth in the Office action mailed on 09-30-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups is withdrawn.  Claim 13-20, directed to Group II, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter	
Claims 1-7 and 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7 and 9-12 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
wherein the component comprises at least one pad on a main surface of the component; and a via formed in at least one of the at least one electrically insulating layer structure along a horizontal path having a length being larger than a horizontal width, wherein the via is configured as a thermal via and is at least partially filled with a thermally conductive filling; and wherein the via directly contacts the at least one pad, wherein the component carrier comprises an electrically conductive trace having oblong filled layer vias, wherein the electrically conductive trace is connected with a vertically extending land pad.
Claims 13-20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:
wherein the component comprises at least one pad on a main surface of the component; and forming a via in at least one of the at least one electrically insulating layer structure along a horizontal path having a length being larger than a horizontal width, wherein the via is configured as a thermal via and is at least partially filled with a thermally conductive filling; and wherein the via directly contacts the at least one pad, wherein the component carrier comprises an electrically conductive trace having oblong filled layer vias, wherein the electrically conductive trace is connected with a vertically extending land pad.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 13 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848